C
                                         .1   ta   tii4                                   05/11/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA  Case Number: PR 21-0005
                                                  Fr F 0
                           PR 21-0005
                                                                           MAY 1 1 2021
                                                                                   ¡wood
                                                                    Clerk of Suprerne Court
IN RE THE MOTION OF ANDREW                                             State of Montana

JAMES LEMKE FOR ADMISSION TO                                        ORDER
THE BAR OF THE STATE OF
MONTANA



      Andrew James Lemke has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Lemke has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Andrew James Lemke may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this i       day of May,2021.




                                                             Chief Jus •
       I•i:
         /j .jw




e'
 2.
  i Al -Ad•oll,
              ‘ ,..,.
        Justices